Citation Nr: 0602480	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  97-00 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical, thoracic and sacral spines.

2.  Entitlement to an increased rating in excess of 40 
percent for degenerative disc disease of the lumbar spine for 
the period from August 8, 1996 to May 13, 1999.

3.  Entitlement to an increased rating in excess of 40 
percent prior to and in excess of 60 percent from May 14, 
1999, for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied an increased rating in 
excess of 20 percent for service-connected sciatic nerve 
injury and service connection for degenerative disc disease 
of the spine.  A Notice of Disagreement was received in 
October 1996.  A Statement of the Case was issued in November 
1996.  A timely appeal was received in November 1996.

The veteran appeared and testified at a hearing held at the 
RO before a hearing officer in February 1997.  In a November 
1998 rating decision, the RO granted service connection for 
degenerative disc disease of the lumbar spine as secondary to 
the service-connected sciatic nerve injury, and evaluated the 
total low back disability as 40 percent disabling for severe 
intervertebral disc disease.  In January 1999, the RO issued 
a Supplemental Statement of the Case only as to the issue of 
an increased rating in excess of 40 percent for service-
connected degenerative disc disease of the lumbar spine with 
history of sciatic nerve injury, continuing the veteran's 
appeal for an increased disability rating.

In October 1999, the RO granted an increased rating to 60 
percent for the service-connected degenerative disc disease 
of the lumbar spine, with history of sciatic nerve injury, 
effective May 14, 1999.  In January 2001, the Board remanded 
the veteran's claims for further development.  After 
conducting the instructed development, the RO returned the 
veteran's claims to the Board, which denied the claims in a 
May 2003 decision.

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims, which vacated the Board's 
decision and remanded the veteran's claims in June 2004 
pursuant to a Joint Motion for Remand.  The Board was 
instructed in the Joint Motion for Remand to ensure that VA 
satisfies the notice requirements of 38 U.S.C.A. § 5103(a) 
(Veterans Claims Assistance Act of 2000).  Toward that 
purpose, the Board remanded the veteran's claims to the 
Appeals Management Center (AMC) in September 2004.  After 
providing the required notice and conducting any followup 
development needed, the AMC issued a Supplemental Statement 
of the Case in August 2005, and returned the veteran's claims 
to the Board for final consideration.


FINDINGS OF FACT

1.  The veteran does not currently have any medically 
determinable disorder of either the thoracic or sacral 
spines.

2.  The veteran's degenerative disc disease of the cervical 
spine is not related to his military service; nor is it 
proximately due to, the result of or aggravated by his 
service-connected low back disability.  

3.  Prior to May 14, 1999, the veteran's degenerative disc 
disease of the lumbar spine was not productive of pronounced 
intervertebral disc disease with persistent symptoms with 
little relief, ankylosis of the entire spine or fracture of a 
vertebra with cord involvement.

4.  As of May 14, 1999 and thereafter, the veteran's 
degenerative disc disease of the lumbar spine is not 
productive of ankylosis of the lumbar spine, ankylosis of the 
entire spine, forward flexion of less than 30 degrees, or 
more than mild incomplete paralysis of the sciatic nerve.

CONCLUSIONS OF LAW

1.  Service connection for degenerative disc disease of the 
cervical, thoracic and sacral spines is not warranted.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2005).

2.  The criteria for an increased rating in excess of 40 
percent for degenerative disc disease of the lumbar spine, 
prior to May 14, 1999, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 
4.71a, Diagnostic Codes 5285 through 5295 (2002).

3.  The criteria for an increased disability rating in excess 
of 40 percent prior to, and in excess of 60 percent from May 
14, 1999, for degenerative disc disease of the lumbar spine, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5285 
through 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285 
through 5295, and 4.124a, Diagnostic Code 8520 (2003); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235 through 5243, and 4.124a, 
Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was provided to the veteran in 
December 2004, subsequent to the initial AOJ decision.  
Where, as here, notice was not provided prior to the initial 
AOJ decision, the veteran has the right to content complying 
notice and proper subsequent VA process.  The Board finds 
that any defect with respect to the timing of the notice 
requirement has been cured by the subsequent proper notice 
and VA process, and was, therefore, harmless error.  The 
veteran's claims were filed in August 1996, before the 
enactment of the law requiring this notice.  In September 
2004, the Board remanded the veteran's claims to the Appeals 
Management Center (AMC) for compliance with VA's notice 
requirements.  In December 2004, the AMC notified the veteran 
by letter of the elements required by the Pelegrini II Court 
as stated above.  The veteran was given an opportunity to 
respond, which he did.  He provided additional evidence and 
information as to where additional evidence could be 
obtained.  After conducting the necessary development, the 
AMC readjudicated the veteran's claims and issued a 
Supplemental Statement of the Case in August 2005.  

By means of the various rating decisions, statement of the 
case and supplemental statements of the case, the veteran has 
been advised of the specific reasons why these particular 
claims were denied, and the information and evidence needed 
to substantiate the claims.  He has also been provided the 
text of the relevant regulation implementing the law with 
respect to this notice requirement and told it was his 
responsibility to support the claims with appropriate 
evidence.  Indeed, the veteran submitted evidence to consider 
in connection with his claims.  The Board finds that the 
letters and other VA documents issued to the veteran, read as 
a whole, give notice to him of VA's desire to obtain 
additional information and evidence supporting and 
substantiating the claim or possibly leading to such 
information and evidence.  Thus, the Board considers the 
notice requirements met, and any error as to the timing of 
the notice to be harmless.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
service medical records are in the file.  VA treatment 
records from October 1975 through September 2002 were 
obtained.  Although the AMC did not request recent VA 
treatment after the last Board remand in September 2004, the 
Board finds that it was not necessary.  The veteran was told 
in the December 2004 notice letter that VA needed recent 
treatment records for the claimed conditions, and he was 
asked to identify and provide release forms for these 
records.  In his response, the veteran only identified 
treatment by two private medical providers.  Thus, failing to 
identify any recent VA treatment related to his claimed 
conditions, VA was not required to go on a fishing expedition 
to determine whether any exist.  Further, the veteran 
identified private treatment records related to his claims, 
and VA requested and obtained those records.  

The veteran was notified in the rating decisions, Statement 
of the Case and Supplemental Statement of the Case of what 
evidence the RO had obtained and considered in rendering its 
decision.  He has not identified any other additional 
evidence.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).  VA 
examinations were provided in September 1996, July 1998 and 
April 2002.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in September 
1996, July 1998, December 1999, and April 2002.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
lumbar spine disability since he was last examined.  
Subsequent treatment records have been obtained, but there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.   

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  

II.  Analysis - Service Connection Claim

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Where chronicity of a disease is not shown 
in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b) (2005).   Service incurrence may be 
rebutted, however, by the absence of medical treatment for 
the claimed condition for many years after service Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 
2000).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2005).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 2002) 
"... refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  The 
Court then concluded that "... pursuant to § 1110 and 
§ 3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

Initially the Board must determine whether the veteran has a 
current disability of the cervical, thoracic and/or sacral 
spines.  A review of the treatment records reveals that the 
veteran has been treated for complaints of neck pain and 
stiffness, and has on multiple occasions been diagnosed to 
have degenerative disc disease of the cervical spine.  The 
veteran underwent a VA examination in April 2002.  The 
examiner diagnosed him to have probable degenerative disc 
disease of the cervical spine, although the x-rays of the 
cervical spine were normal.  Giving the benefit of the doubt 
to the veteran, the Board finds that the veteran has a 
current cervical spine disability characterized as 
degenerative disc disease.

As for the veteran's thoracic spine, there is no evidence of 
a current disability.  The April 2002 VA examiner stated that 
there is no historical or examination evidence of 
degenerative disc disease of the thoracic spine.  Thus, the 
Board finds that the veteran does not have a current thoracic 
spine disability.  

As for the sacral spine, the April 2004 examiner stated that 
degenerative disc disease of the sacral spine does not occur 
because sacral vertebrae are effused normally and there are 
no intervertebral discs in the sacral spine.  A review of the 
treatment records does not reveal any treatment for a sacral 
spine disorder.  The Board thus finds that the veteran does 
not have a current sacral spine disability.

The veteran's claims for service connection for a 
degenerative disc disease of the thoracic and sacral spine 
fail because there is no evidence of current disability.  

For direct service connection, the Board must next inquire 
whether there is any injury or disease of the cervical spine 
in service.  A review of the service medical records reveals 
five complaints of neck pain.  The first complaint of neck 
pain was in September 1973.  The veteran complained of muscle 
spasm and a sore neck with a general feeling of malaise for 
one week.  He complained of nervousness also.  The examiner's 
impression was a possible organic etiology that should be 
ruled out.  

The next two complaints were in October 1973.  The first one 
was on October 3 and the veteran complained of neck pain 
occurring for one week.  He requested to see a specialist.  
The physician's note states that the veteran has presented on 
numerous occasions with aches and pains but all tests were 
normal.  Valium was noted as being of very little benefit.  
When inquired about his job, he responded he did not like it.  
The examiner noted that the veteran's symptoms relate to his 
going to work.  The examiner's impression was situational 
anxiety with functional musculoskeletal complaints.  The next 
complaint of neck pain was on October 30.  At that time, he 
was diagnosed to have a possible mild cervical muscular 
strain.  He was given medication, and this condition appears 
to have resolved as there are no further complaints until 
February 1974, which appears to be when the veteran injured 
his back in the fall from the truck.  This treatment record 
merely indicates that the veteran had a back injury the day 
before and that x-rays revealed no fractures.  The impression 
was cervical, thoracic and lumbar myositis.  

As far as the cervical and thoracic myositis, it appears that 
these conditions resolved as there is no further complaints 
seen in the service medical records.  In fact, in February 
1975, the veteran denied any upper back pain.  An x-ray of 
the cervical spine taken in July 1975 failed to show any 
abnormalities.  At his separation examination in November 
1975, he did not report having any neck injury or disease, 
and no neck condition was noted upon examination.  

VA treatment records show that the veteran received emergency 
treatment while on active duty in February 1975.  At that 
time, he complained of a severe headache with tightness and 
pain in his neck, fever, and difficulty starting urination.  
Physical examination, however, found the neck to be supple 
and the back to be without tenderness.  The diagnosis was an 
upper respiratory infection and resolving prostatitis.  

Thus, although the veteran was treated for complaints of neck 
pain in service, these episodes appear to have been acute and 
transitory, resolving shortly after receiving treatment.  
There was no objective evidence of any disease process in the 
cervical spine.  Thus no chronic neck condition is shown in 
the service medical records.  

Finally, there must be some evidence linking the veteran's 
current disability with any injury or disease incurred in 
service.  This can be established either one of two ways, by 
showing continuity of symptomatology or by a medical opinion.  
After reviewing all the evidence, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran's current disability is related to any injury or 
disease incurred in service.

As to continuity of symptomatology, early VA treatment 
records from December 1975 to March 1979 show multiple 
complaints of neck pain.  Most of these complaints, however, 
were related to tensions headaches the veteran suffered from 
during that time.  In March 1979, however, despite x-rays 
showing no abnormality, a diagnosis of cervical disc disease 
was made.  Later treatment records in the file, however, do 
not show any further treatment related to the veteran's neck 
until March 1996.  What appear to be chiropractic treatment 
records show a diagnosis of mild to moderate disc 
degeneration at the C5-C6 level, as supposedly shown on     
x-rays.  However, an MRI of the veteran's spine was reported 
to have been unremarkable in a letter by the veteran's 
treating neurologist dated in September 1996.  

The veteran underwent VA examination in July 1998.  He 
reported injuring his back and neck in 1973 when he was 
thrown from a tank and landed on his buttocks.  He reported 
having occasional numbness in his left middle and ring 
fingers and occasional stiffness across his neck producing 
headaches.  Physical examination revealed range of motion of 
the cervical spine of 55 degrees of flexion, 50 degrees of 
extension, 55 degrees of rotation bilaterally, and 40 degrees 
of bending bilaterally.  He was very guarded on range of 
motion exercises.  The extremes of these ranges, particularly 
during the passive portion, caused the veteran to complain of 
pain in the central aspect of the cervical spine in an area 
between C3-C7.  No radiation into the upper extremities was 
produced.  The reflexes in the upper extremities revealed a 
response on the right at a 2+ level at all points as compared 
to a 1+ on the left side.  Sensory evaluation of the upper 
extremities was difficult to evaluate.  He had excellent grip 
strength.  Multiple views of the cervical spine were obtained 
that revealed no pathological process.  The examiner's 
impression was cervical strain, recurrent, by history.  He 
stated that at that time he was unable to find clear cut 
evidence of a disk disease process in the cervical spine.  A 
neurological examination performed on the same day did not 
reveal any evidence of cervical radiculopathy or cervical 
myelopathy.

The veteran underwent a VA examination in April 2002 at which 
he reported that the onset of his neck symptoms was five to 
seven years prior.  At that examination, the examiner 
diagnosed the veteran to have probable degenerative disc 
disease of the cervical spine with onset of symptoms five to 
seven years prior.  X-rays of the cervical spine were normal.
 
Given the lapse of 17 years between diagnoses, the lack of 
evidence of treatment, and the veteran's own report in April 
2002 of the onset of his neck symptoms from 1995 to 1997, the 
Board finds that the preponderance of the evidence is against 
finding that the veteran has had a chronic neck condition 
since service based upon continuity of symptomatology.  

In support of his claim, the veteran submitted various 
statements from his treating neurologist.  A report dated in 
October 1999 from this neurologist states that the veteran 
suffers from degenerative arthritis and degenerative disc 
disease involving his neck with resultant radicular symptoms 
involving his upper extremities, weakness in his upper 
extremities, and decreased range of motion of his neck.  The 
neurologist does not, however, provide any opinion as to the 
etiology of the veteran's neck condition.  This same 
neurologist's report dated in October 2004 basically provides 
the same information.  None of the other doctors' reports 
submitted by the veteran relate to his neck condition.

Thus there is no medical evidence linking the veteran's 
current diagnosis of degenerative disc disease with any 
injury or disease incurred in service.  Rather the 
preponderance of the evidence supports a finding that, 
although the veteran may have had some problems with his neck 
in 1979, those problems resolved; and that, in or about 1996, 
he began to have the problems that he currently suffers from.  
The Board finds, therefore, that service connection on a 
direct basis is not warranted.

The Board also finds that the veteran is not entitled to 
service connection on a presumptive basis because the medical 
evidence does not show that the veteran had degenerative disc 
disease of the cervical spine within one year of the 
veteran's separation from service in November 1975.

As for secondary service connection, the veteran has claimed 
that the degenerative disc disease of his neck is due to his 
service-connected low back disability.  The veteran was 
initially service-connected for a sciatic nerve injury, but 
is currently service-connected for degenerative disc disease 
of the lumbar spine.  The RO specifically asked the VA 
examiner in April 2002 to address this question.  In 
response, the examiner stated that he was unable to relate 
the veteran's probable degenerative disc disease of the 
cervical spine to the veteran's service-connected low back 
disability, nor is there evidence that the service-connected 
low back disability exacerbated the veteran's current neck 
condition.  There is no evidence contradicting the VA 
examiner's opinion that the evidence does not support the 
veteran's contentions.  The reports from his neurologist do 
not express an opinion as to the etiology of the veteran's 
neck condition.  Thus the Board finds that the preponderance 
of the evidence is against finding that the veteran's current 
neck disability is proximately due to, the result of or 
aggravated by the veteran's service-connected low back 
disability.  

For the foregoing reasons, service connection is not 
warranted, and the veteran's appeal is denied.




III.  Analysis - Increased Rating Claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran was initially service-connected for a sciatic 
nerve injury in a November 1984 rating decision.  VA received 
his claim seeking an increased rating in August 1996.  Since 
the issue in this case is entitlement to an increased rating, 
the present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted an increased rating to 40 percent 
under Diagnostic Code 5293 for intervertebral disc syndrome 
in November 1998 effective August 8, 1996, the date of the 
veteran's claim.  In October 1999, the RO granted an 
increased rating to 60 percent under Diagnostic Code 5293 
effective May 14, 1999, the date of medical treatment showing 
the veteran's condition has worsening.  Thus the veteran has 
staged ratings, and the Board will consider each period 
separately to determine if an increased rating is warranted.

The Board notes that during the pendency of the veteran's 
claim, VA twice revised the criteria for diagnosing and 
evaluating diseases and injuries of the spine set forth in 
38 C.F.R. § 4.71a.  The first revision, effective September 
23, 2002, amended the criteria for diagnosing and evaluating 
intervertebral disc syndrome under Diagnostic Code 5293.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  The second revision, 
effective September 26, 2003, changed the diagnostic codes 
for spine disorders to 5235 through 5243.  In addition, 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. 
Reg. 51443 (Aug. 27, 2003).  Prior to the effective date of 
the new regulations, the veteran's claim for an increased 
rating may only be evaluated under the old criteria.  
38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (April 
10, 2000).  Thereafter the Board must consider both the old 
and new criteria, and apply the version most favorable to the 
veteran.  Id.  

Prior to September 23, 2002, Diagnostic Code 5293, provided 
for a 10 percent disability rating for mild intervertebral 
disc syndrome, a 20 percent disability rating for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent disability rating for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, and 
a 60 percent disability rating for symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of the diseased disc.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Criteria in effect prior to September 2003 also provided for 
a 10 percent evaluation for slight limitation of motion of 
the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation when limitation of motion was severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, for rating intervertebral disc 
syndrome provide that preoperative or postoperative 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warranted a 10 percent disability rating when there 
were incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating when there were incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating when there were incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The revised 
schedule does not provide for an evaluation higher than 60 
percent.  

For purposes of evaluations under Diagnostic Code 5293 
(2003), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  In the latter regard, impairment 
of the sciatic nerve is addressed under Diagnostic Code 8520.  
Under this code, in effect throughout the appeal period, 
complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  Incomplete paralysis that is mild is 
assigned a 10 percent rating.  Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe 
incomplete paralysis is assigned a 40 percent rating, and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2004).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  At that 
time, VA reiterated the September 2002 changes to Diagnostic 
Code 5293 for intervertebral disc syndrome, although re-
numbered as Diagnostic Code 5243.  The Board notes a 
technical correction was published reinserting the two notes 
to Diagnostic Code 5243 that was inadvertently omitted.  69 
Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2005).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For a 30 
percent rating, the criteria are forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2005).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2005).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2005); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2005).  

From August 8, 1996 to May 13, 1999

The rating criteria applicable to this period are only the 
old criteria.  Under the old criteria for intervertebral disc 
syndrome, the veteran's degenerative disc disease is 
currently rated as 40 percent disabling for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  For a higher rating of 60 percent to be 
warranted the medical evidence would have to show that his 
degenerative disc disease of the lumbar spine was productive 
of symptoms analogous to pronounced intervertebral disc 
syndrome with little intermittent relief and persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to the 
site of the diseased disc.  

A review of the medical evidence available from August 1995 
through May 1999 does not reveal that the veteran's 
degenerative disc disease is productive of such symptoms.  
The treatment records show that the veteran has low back pain 
with limitation of motion, muscle spasm, paraspinal 
tenderness to palpation, and L5-S1 radiculopathy (sciatica).  
Magnetic resonance imaging study in 1996 showed degenerative 
joint disease, but no herniated nucleus pulposus, with mild 
stenosis at the L4-L5 level.  

The veteran underwent VA examinations in September 1996 and 
July 1998.  At the September 1996 examination, the veteran 
reported having pain in his low back and left leg, described 
as radiating over his left hip and down his left leg.  He 
reported numbness and tingling of all of his toes and of his 
entire left lower extremity below the knee and involving the 
entire circumference.  He also described numbness in the 
center of his back.  He stated that the numbness and pain 
worsen with standing, walking and deep breaths, and his 
partially relieved by massaging his popliteal fossa on the 
left side.  

Physical examination revealed range of motion of the 
lumbosacral spine limited to 55 degrees of flexion, 20 
degrees of extension, and 20 of lateral flexion bilaterally.  
There was no spasm or tenderness of the lumbosacral 
paraspinous muscles.  Straight leg raising was subjectively 
positive bilaterally at 30 degrees.  Strength and muscle tone 
of all major muscle groups were within normal limits.  No 
limb ataxia was present.  There was no atrophy or 
fasciculations of any muscle groups appreciated.  Sensory 
examination showed pain, touch and proprioception were 
intact.  The veteran claimed to have patchy loss of pinprick 
sensation in both feet; however, this did not follow any kind 
of physiological distribution.  Deep tendon reflexes were 1+ 
and symmetrical; patellar tendon jerks were 2+ and 
symmetrical; and plantar response was flexor bilaterally.

The diagnosis was chronic low back pain with subjective 
numbness of the left lower extremity, which is very 
subjective in nature.  The examiner stated there was no 
objective evidence of neurological deficit at that time.

In July 1998, the veteran underwent both orthopedic and 
neurological examinations.  At the orthopedic examination, 
the veteran stated he has had recurring pain in his low back 
in the form of spasms that occur in the left buttock and side 
of his pelvis with some pain going down the left thigh 
producing numbness in the toes of the left foot.  He also 
reported a slight degree of pain and numbness on the right 
side.  He reported that bending or turning produces a 
catching pain, and he is unable to move for approximately 
three days without severe pain.  He reported this occurs 
about every three months and requires pain medication.  He 
reported his symptoms are exacerbated by bending, exercising, 
jarring such as landing abruptly on his feet, and sexual 
activity.  

Physical examination revealed range of motion of the lumbar 
spine limited to 65 degrees of flexion, 0 degrees of 
extension and 25 degrees of lateral bending.  The veteran 
reported that the extremes of all these ranges caused him 
intense and severe pain in the lumbosacral area.  He had 
pain, especially on the left side, on heel and toe walking 
described as coursing along the posterior central thigh down 
into the left calf.  Bilateral ankle jerk and knee jerk was 
+1 and +2, respectively.   Any form of straight leg raising 
caused the veteran to become apprehensive and was only 
possible to about 30 degrees.  Sensory evaluation of the 
posterolateral and posteromedial aspects of the leg on the 
right side was negative.  On the left side, the veteran had 
some slight suppression of sensation, mostly confined to the 
dorsum of the left foot in a rather shoe-like distribution to 
include the dorsum of the small toes.  Multiple views of the 
lumbar spine revealed sacralization of the last lumbar 
segment; slight inclination with a slight concavity on the 
right side that might possibly have been positional; lower 
interspace was narrowed and atrophic compared to the one 
above; sclerotic changes in the primitive pseudoarthrosis 
between L5-S1 with some extension of a sclerotic area into 
the sacroiliac articulation; and narrowing between the L4-L5 
posteriorly.    

The impression was congenital or developmental sacralization 
of L5; atrophic interspace between L5-S1; sclerosis, 
sacroiliac, right; pseudoarthrosis between L5-S1; and 
radiculitis, L4-L5, left.  The examiner stated that the 
veteran's symptoms suggest nerve root irritation referred 
along the course of the left sciatic and possible some 
irritation on the right, but to a lesser degree.  He stated 
he was unable to confirm footdrop in the functional or 
walking position, or atrophy based on circumferential 
measurements.  

Neurologic examination revealed mild weakness of dorsiflexion 
of the left great toe; otherwise, strength and muscle tone of 
all major muscle groups in all extremities were within normal 
limits.  No atrophy or fasciculations was noted.  Sensory 
examination revealed decreased pinprick sensation in the left 
lower extremity in an L5 dermatomal distribution; otherwise 
touch and proprioception was intact.  Reflexes were 1+ and 
symmetrical; plantar responses flexor bilaterally.  The 
impression was chronic low back pain with sciatica of the 
left lower extremity and with objective evidence of left L5 
radiculopathy.  

The Board notes that the veteran's family physician's 
treatment records and report dated in November 1998 show the 
veteran was absent knee jerks.  This finding is not, however, 
supported by the remaining medical evidence.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The evidence does not show that the veteran had pronounced 
intervertebral disc syndrome with little intermittent relief 
and persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurologic findings appropriate 
to the site of the diseased disc.  The relevant medical 
evidence shows the veteran complained of low back pain in 
August and December 1995 and was treated by a chiropractor in 
March 1996 for intermittent, moderate low back pain radiating 
to left hip and intermittent bilateral leg pain and numbness.  
A treatment record in April 1996 showed the veteran's low 
back condition was stable.  VA examination in September 1996 
showed veteran had chronic low back pain with only subjective 
complaints of left lower extremity numbness.  His next 
treatment was not until February 1997.  Next treatment shown 
in the treatment records was in April 1998, when veteran 
reported reinjuring his low back about two weeks prior.  VA 
examination in July 1998 found the veteran to have chronic 
low back pain with sciatica of the left lower extremity and 
left L5 radiculopathy.  Last treatment record during this 
period of time is from February 1999 where he reported a one 
week history of some lumbar pain.  Diagnosis was lumbar pain 
most likely from mild strain.  

This evidence does not show a pattern of treatment consistent 
with pronounced intervertebral disc syndrome.  First, the 
evidence shows that the veteran's degenerative disc disease 
is intermittent rather than persistent with little 
intermittent relief.  Second, the medical evidence does not 
show objective findings of persistent neurological symptoms, 
but rather intermittent symptoms, mostly in the left leg.  

The Board has also considered all other possibly applicable 
diagnostic codes.  The veteran is not entitled to a higher 
rating under any other diagnostic code because the evidence 
does not show that he has a fracture of a vertebra with or 
without cord involvement or ankylosis of either the lumbar 
spine or the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 and 5296 (2002).

Furthermore, the Board has considered the requirements of 
DeLuca and 38 C.F.R. § 4.40.  The evidence shows that the 
veteran does have some functional loss, especially during 
flareups.  Functional loss, however, has been considered in 
evaluating the veteran's low back disability.  There is no 
objective evidence of weakness in the veteran's low back and 
only minimal evidence of weakness in his left lower 
extremity.  The evidence does show that the veteran has 
significant pain in his low back and left lower extremity, 
especially upon use, but there is no evidence of atrophy or 
other symptoms of disuse.  Thus, the Board finds that the 
veteran's functional loss due to his low back disability is 
sufficiently evaluated by the 40 percent disability rating 
awarded.

Thus, the Board finds that the veteran's disability picture 
is more accurately reflected by a 40 percent rating under 
Diagnostic Code 5293.

As of May 14, 1999

The evaluation of the veteran's degenerative disc disease was 
increased to 60 percent under Diagnostic Code 5293 as of May 
14, 1999.  The RO granted an increased based upon a private 
treatment record from that date that showed the veteran had 
right leg sciatica (versus the left leg as previously shown), 
and the potential for surgery.  

The Board notes that in considering whether the veteran is 
entitled to a higher rating since May 14, 1999, it must 
consider the new rating criteria effective in September 2002 
and September 2003, but not prior to the dates these 
revisions went into effect.  Thus the first period of 
consideration is from May 14, 1999 through September 22, 
2002; the second period of consideration is September 23, 
2002 through September 25, 2003; and the final period of 
consideration is from September 26, 2003 and thereafter.

For the period of May 14, 1999 through September 22, 2002, 
only the old criteria apply.  The veteran was rated as 60 
percent disabled under Diagnostic Code 5293, which is the 
maximum rating allowed under that diagnostic code.  In order 
to be entitled to a higher rating, the medical evidence must 
show that the veteran's low back disability is productive of 
fracture of a vertebra with cord involvement or complete bony 
fixation (ankylosis) of the spine in an unfavorable ankle 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5286 
(2002).  

A review of the evidence does not reveal any findings of a 
fracture of the vertebra or a diagnosis of complete ankylosis 
of the spine.  Therefore, the veteran is not entitled to a 
higher rating under any other applicable diagnostic code for 
the spine for this period.

For the next period from September 22, 2002 through September 
25, 2003, the rating criteria were revised for intervertebral 
disc syndrome.  The revisions provided that intervertebral 
disc syndrome would be rated on the basis of either 
incapacitating episodes or any separate orthopedic and 
neurologic manifestations.  The maximum rating permitted for 
incapacitating episodes was 60 percent.  Thus the veteran 
could not get a higher rating by showing that he has 
incapacitating episodes.  

Thus, the Board must consider whether he would be entitled to 
a rating higher than 60 percent based after separately rating 
his orthopedic and neurologic manifestations.  The medical 
evidence during this period of time shows the veteran had 
mild tenderness and spasms with motion limited to 50 degrees 
of flexion, 0 degrees of extension, 25 degrees of left 
lateral flexion and 30 degrees of right lateral flexion.  
(See April 2002 VA examination report.)  The Board finds that 
this is consistent with severe limitation of motion of the 
lumbar spine which is rated as 40 percent disabling under 
Diagnostic Code 5292.  Neurologic manifestations consisted of 
mild weakness in the left great toe and decreased pinprick 
sensation in the left L5 dermatome distribution.  Straight 
leg raising was, however, negative.  The examiner stated that 
this evidence is consistent with minimal left L5 
radiculopathy, which is rated under Diagnostic Code 8520 for 
paralysis of the sciatic nerve.  Under Diagnostic Code 8520, 
mild incomplete paralysis of the sciatic nerve warrants a 10 
percent disability rating.  Combining the veteran's 40 
percent rating for orthopedic manifestations and the 10 
percent rating for neurologic manifestations, the veteran's 
combined rating would only be 50 percent, and thus would not 
provide a higher rating than the present one.  Thus the Board 
finds that the veteran is not entitled to a higher rating for 
this period of time.

For the final period of time as of September 26, 2003, the 
rating criteria were amended and spine disabilities are now 
rated under a general formula.  Under this general formula, 
the only rating higher than 60 percent is 100 percent for 
unfavorable ankylosis of the entire spine.  A review of the 
medical evidence does not reveal any diagnosis of such a 
condition.  Thus the veteran is not entitled to a higher 
rating based solely on the orthopedic manifestations.  
However, as discussed immediately above, intervertebral disc 
syndrome is evaluated on either incapacitating episodes or 
its separate orthopedic and neurologic manifestations.  Since 
60 percent is the maximum allowed for incapacitating 
episodes, a higher rating is not available on that basis.  

As for evaluating the separate orthopedic and neurologic 
manifestations, the most recent medical evidence sufficient 
for rating is from the April 2002 VA examination.  At the 
examination, physical examination revealed range of motion 
limited to 50 degrees of flexion, 0 degrees of extension, 25 
degrees of left lateral flexion and 30 degrees of right 
lateral flexion.  Under the general rating formula currently 
in effect, the veteran's orthopedic manifestations are 
consistent with only a 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees.  As for the neurologic 
manifestations, the VA examiner determined that the veteran 
only had minimal evidence of L5 radiculopathy warranting a 10 
percent rating under Diagnostic Code 8520 (as previously 
discussed).  Clearly the combination of the 20 percent and 10 
percent disability ratings would not be in excess of the 
veteran' current 60 percent rating.  Thus a higher rating is 
not warranted under the current rating criteria.

After considering all the evidence under the applicable 
rating criteria, the Board finds that the veteran is not 
entitled to a rating disability in excess of 60 percent.  In 
making this determination, the Board has considered the 
requirements DeLuca and 38 C.F.R. § 4.40 when applicable.  
For example, in rating the orthopedic manifestations under 
the old criteria, the Board considered the veteran's reports 
of pain, tenderness and muscle spasms to assign him the 
highest rating of 40 percent under Diagnostic Code 5292.  

Extraschedular Consideration

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2005).  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Under 
38 C.F.R. § 3.321 (2005), an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the evaluation of his disability under the rating 
schedule.  The Board observes that it has not been contended 
or otherwise indicated that the veteran's degenerative disc 
disease has resulted in any hospitalization or other 
extensive treatment regimen.  There is no evidence of surgery 
requiring long period of hospitalization and recuperation or 
of any long term regimen of physical therapy or other 
treatment plan that interfered with the veteran's employment.  
In addition, there is no evidence of record showing that it 
interfered with any employment to a degree that would render 
the application of the regular schedular standards 
impractical.  

Furthermore, there is no evidence that the veteran cannot do 
the activities of daily living.  His symptoms consist of 
chronic low back pain with limitation of motion, muscle spasm 
and tenderness, and decreased sensation in his left lower 
extremity (specifically his left foot), and the rating 
schedule contemplates such impairment.  In other words, he 
does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  Furthermore, he is 
currently being compensated as 60 percent disabling, an 
evaluation that is not provided for under the current rating 
criteria.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Although the veteran stated that he retired from his position 
as mail carrier with the U.S. Postal Service due to his 
degenerative disc disease, the evidence shows that he in fact 
discontinued his employment due to psychiatric problems 
brought on by job stress and harassment by his supervisor.  
There is evidence that the veteran's low back disability did 
have some impact on his ability to work as a mail carrier.  
The record shows, however, that the veteran had been accepted 
into vocational rehabilitation, and thus he clearly is 
considered employable with retraining.  There is nothing in 
the record that would take this veteran's case outside the 
ordinary.  The Board finds that the veteran is adequately 
compensated for his disability, and thus extraschedular 
consideration is not warranted.
ORDER

1.  Entitlement to service connection for degenerative disc 
disease of the cervical, thoracic and sacral spines is 
denied.

2.  Entitlement to an increased rating in excess of 40 
percent for degenerative disc disease of the lumbar spine for 
the period from August 6, 1996 to May 13, 1999 is denied.

3.  Entitlement to an increased rating in excess of 60 
percent for degenerative disc disease of the lumbar spine 
from May 14, 1999 is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


